Citation Nr: 1549095	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease. 

2.  Entitlement to service connection for right foot disability. 

3.  Entitlement to service connection for left foot disability. 

4.  Entitlement to service connection for chronic fatigue syndrome, as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations. 

5.  Entitlement to service connection for memory loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1992 to include service in the Persian Gulf area.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The March 2011 rating decision denied service connection for lumbar spine degenerative disc disease, right and left foot disabilities, chronic fatigue syndrome as due to an undiagnosed illness, and memory loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the Veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran received March 2010 and April 2010 VA examinations for memory loss.  The March 2010 VA examiner noted, "Veteran reports having problems, which began after the service in 1998.  He reports noting problems with short-term memory."  The April 2010 VA examiner noted that the Veteran reports "that he has had problems for the past 6-7 years."  The April 2010 examiner concluded, "Veteran's complaints of difficulty with memory may be related to depression &/or ETOH use."  Both examinations discuss the Veteran's memory loss on the basis of the Veteran's self-reporting, but neither examination includes memory loss specific testing.  Therefore, a new examination, to include memory loss specific testing, is needed. 

Additionally, it appears there are records missing from the Veteran's case file.  Both the March 2011 rating decision and March 2014 statement of the case reference "Outpatient treatment reports, VAMC Atlanta, from November 16, 2009 through March 26, 2010."  However, no outpatient treatment reports from VAMC Atlanta dated November 16, 2009 through March 26, 2010, are associated with the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, any and all outstanding VA treatment records need to be obtained.  
Additionally, the private medical records submitted by the Veteran indicate that Dr. W is the Veteran's primary physician.  However, no records from Dr. W have been obtained.  Finally, the Veteran's February 2011 addendum opinion stated the Veteran's November 2009 Gulf War exam shows "degenerative changes."  However, no November 2009 Gulf War examination is associated with the claims file.  For the sake of completeness the above referenced VA treatment records, private medical records from Dr. W, and November 2009 Gulf War examination must be associated with the Veteran's claims file.          

Finally, consideration of the Veteran's claim for entitlement to service connection for chronic fatigue syndrome, as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations, is deferred in order to obtain the above mentioned records. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include,  outpatient treatment reports from VAMC Atlanta, dated November 16, 2009 through March 26, 2010 and the November 2009 Gulf War examination. 

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete treatment records regarding the Veteran from his primary physician Dr. W.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After completion of steps 1 and 2, arrange for the Veteran to undergo an appropriate VA examination for memory loss, including specific memory loss testing.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a.  Does the Veteran have memory loss? 

b.  If so, is it at least as likely as not (a 50% or better probability) that any memory loss had onset during active duty service or is otherwise etiologically related to service? 

c.  If the examiner is unable to determine the etiology of the memory loss that should be explained in detail.  

d.  The examiner is asked to consider whether the memory loss, or signs and symptoms of such (if undiagnosed), can be collectively linked to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with his service in the Persian Gulf.

A detailed rationale should be provided for all opinions.

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


